


Exhibit 10.1












February 26, 2016




Via E-Mail


Personal and Confidential
David L. Martin
1060 Olive Hill Lane
Napa, CA 94558-2109


Re:    Separation Agreement and Release


Dear Dave:


As we discussed with you, your employment with Cardiovascular Systems, Inc.
(“CSI”) will end effective at the close of business on February 26, 2016. The
purpose of this Separation Agreement and Release letter (“Agreement”) is to set
forth the specific separation pay and benefits CSI will provide to you in
keeping with the CSI Amended and Restated Executive Officer Severance Plan dated
February 27, 2015 (the “Severance Plan”) in exchange for your agreement to the
terms and conditions of this Agreement.
 
By your signature below, you agree to the following terms and conditions:


1.    End of Employment.    Your employment with CSI will end effective at the
close of business on February 26, 2016 (the “Separation Date”). Except as set
forth herein, upon your receipt of your final paycheck for services through the
Separation Date, you will have received all wages, commissions and compensation
owed to you by virtue of your employment with CSI or termination thereof. With
your final paycheck, you will also receive payment from CSI for accrued but
unused Paid Time Off (PTO) at your regular rate. Any deferred compensation
benefits payable to you will be paid pursuant to the terms of the Cardiovascular
Systems, Inc. Deferred Compensation Plan (the “Deferred Compensation Plan”).


You and your eligible family members will be eligible for early retiree medical
benefits pursuant to the terms and conditions of CSI’s group health plan, as may
be amended from time to time. This early retiree medical coverage is in lieu of
any payment of COBRA premiums by CSI as described in the Severance Plan. When
your early retiree medical coverage ends, you and your eligible family members
may be entitled to COBRA at your expense if and as applicable under federal and
state law.








--------------------------------------------------------------------------------




Page 2


By signing below, you agree that as of the Separation Date, you will be deemed
to have automatically resigned from all positions with CSI including, without
limitation, from CSI’s Board of Directors and all other governing bodies of CSI
and its subsidiaries, if and as applicable. In addition, concurrently with your
execution of this Agreement, you agree to provide written notice to CSI’s
Corporate Secretary of your resignation as required by CSI’s Amended and
Restated Bylaws, in the form attached hereto as Exhibit A.
    
You are not eligible for any other payments or benefits by virtue of your
employment with CSI or termination thereof except for those expressly described
in this Agreement. You will not receive the pay and benefits described in
Section 2 of this Agreement if you (i) do not sign this Agreement and return it
to CSI by the Offer Expiration, (ii) rescind this Agreement after signing it, or
(iii) violate any of the terms and conditions set forth in this Agreement,
Section 8 - 14 of your Employment Agreement, the Severance Plan, or any other
written agreement in effect between you and CSI containing post-employment
obligations. In addition, the pay and benefits described in Section 2 of this
Agreement shall be subject to reduction, cancellation, forfeiture, offset or
recoupment as and to the extent required by the applicable provisions of any law
(including without limitation Section 10D of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder),
government regulation or stock exchange listing requirement, or clawback policy
or provision implemented by CSI pursuant to such law, regulation or listing
requirement.


2.    Separation Pay and Benefits.      Specifically in consideration of your
signing this Agreement and subject to the limitations, obligations, and other
provisions contained in this Agreement, CSI agrees to the following as set forth
in and subject to the Severance Plan:


a.To pay you, or your estate in accordance with section 13 below, twenty-four
(24) months of Salary Continuation Benefits based on your ending Base Salary, in
the gross amount of One Million Two Hundred Sixty Thousand and 00/100
($1,260,000.00), less applicable deductions and withholding. Your Salary
Continuation Benefits will be paid to you as follows: (i) you will receive
$44,166.67 per month, beginning with the payroll date coinciding with or
immediately following the 60th day after the Separation Date, if the rescission
periods described in Section 5 have expired without rescission prior to the 60th
day, and (ii) you will receive $52,500 per month, beginning with the payroll
date coinciding with or immediately following the first day of the seventh (7th)
month following the Separation Date; however, the first monthly payment shall
include a lump sum payment of $50,000 for the additional amount that otherwise
would have been paid to you during the six-month period following your
Separation Date.


b.To pay you, or your estate in accordance with section 13 below, a pro rata
bonus under the Fiscal Year 2016 bonus plan in which you participated, prorated
for your period of employment during such bonus period (July 1, 2015 through the
Separation Date). Bonuses under such plan will be calculated following the close
of Fiscal Year 2016 and, if any bonus is owing to you hereunder, such bonus will
be paid to you by October 15, 2016.




--------------------------------------------------------------------------------




Page 3
c.To accelerate the vesting of 27,140 of your time vested shares of restricted
stock that were previously granted to you that would have vested within the 12
month period following the Separation Date had you remained employed by CSI
during such period, such that they are deemed fully vested as of the expiration
of the rescission periods described in Section 5 below without rescission by
you;


d.To provide for the vesting of up to 112,072 of your performance based shares
of restricted stock that were previously granted to you that would have
otherwise become vested during the 12 month period following the Separation Date
had you remained employed by CSI during such period, provided the performance
criteria for such vesting are met as determined by CSI in accordance with the
terms for such shares of restricted stock (in or around August or September
2016) such that, if and to the extent applicable, such shares will vest as of
such determination; and


e.Permit any of your outstanding stock options as of the Separation Date to
remain exercisable through the award expiration date, as set forth on Exhibit B
attached hereto.


3.    Release of Claims. Specifically in consideration of the pay and benefits
described in Section 2, to which you would not otherwise be entitled, by signing
this Agreement you, for yourself and anyone who has or obtains legal rights or
claims through you, agree to the following:


a.    Notwithstanding the provisions of Section 1542 of the Civil Code of the
State of California (see Section 3.f. below), you hereby do release and forever
discharge the “Released Parties” (as defined in Section 3.e. below) of and from
any and all manner of claims, demands, actions, causes of action, administrative
claims, liability, damages, claims for punitive or liquidated damages, claims
for attorney’s fees, costs and disbursements, individual or class action claims,
or demands of any kind whatsoever, you have or might have against them or any of
them, whether known or unknown, in law or equity, contract or tort, arising out
of or in connection with your employment with CSI, or the termination of that
employment, or otherwise, and however originating or existing, from the
beginning of time through the date of your signing this Agreement.


b.    This release includes, without limiting the generality of the foregoing,
any claims you may have for, wages, bonuses, commissions, penalties, deferred
compensation, vacation, sick, and/or PTO pay, separation pay and/or benefits
(including, without limitation, arising under your Employment Agreement or the
Severance Plan); tortious conduct, defamation, invasion of privacy, negligence,
emotional distress; breach of implied or express contract (including, without
limitation, arising under your Employment Agreement or the Severance Plan),
estoppel; wrongful discharge (based on contract, common law, or statute,
including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment); violation of any of the following:
the United States Constitution, the Minnesota Constitution or the California
Constitution, the Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq.,
Minn. Stat. § 181.932, wrongful termination in violation of public policy
(Tameny claims), the California Fair Employment and Housing Act, Cal. Gov’t Code
§ 12900 et seq., California Family Rights Act, Cal. Gov’t Code § 12945.1, et
seq., the California Unruh Civil Rights Act, Cal. Civ. Code §§ 51-54.3,
California




--------------------------------------------------------------------------------




Page 4


Discrimination in Payment on Basis of Sex, Cal. Lab. Code §§ 1197.5, 1199 and
1199.5, California Labor Code Section 1102.5, the California Healthy Workplaces,
Healthy Families Act, Cal. Lab. Code § 245 et seq., Title VII of the Civil
Rights Act, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
National Labor Relations Act, 29 U.S.C. § 151 et seq., the Sarbanes-Oxley Act,
15 U.S.C. § 7201 et seq.; any claim for retaliation under federal, state or
local law; all waivable claims arising under Minnesota and California statutes
and codes including, without limitation, arising under Minn. Stat. Ch. 181 and
the California Labor Code; and any claim for discrimination or harassment based
legally-protected class status under federal, state or local law. You agree that
you will not institute or prosecute any claim, demand, suit, or action for civil
damages or civil penalties under the False Claims Act or any other qui tam
statute, based on any acts or omissions of the Released Parties that have
occurred up to and including the date of this Agreement.  You agree that you
will not in any manner voluntarily aid in the institution or prosecution of any
third-party claim, demand, suit, or action, or seek to serve or serve as a
plaintiff or relator for any qui tam claim, demand, suit, or action.  You waive
and release any right to a relator’s share of any award against any Released
Party under the False Claims Act or any other qui tam statutes, and you agree
not to accept a relator’s share of such award.   Nothing in this Agreement will
be construed to prevent you from speaking with any government official or from
participating in the investigation of a crime or purported crime. You hereby
waive any and all relief not provided for in this Agreement. You understand and
agree that, by signing this Agreement, you waive and release any claim to
employment with CSI.


c.    If you file, or have filed on your behalf, a charge, complaint, or action,
you agree that the payment described above in Section 2 is in complete
satisfaction of any and all claims in connection with such charge, complaint, or
action and you waive, and agree not to take, any award of money or other damages
from such charge, complaint, or action.


d.    You are not, by signing this Agreement, releasing or waiving (1) any
vested interest you may have in any stock, 401(k) or profit sharing plan by
virtue of your employment with CSI, (2) any rights or claims that may arise
after the Agreement is signed, (3) the post-employment payments and benefits
specifically promised to you under Sections 1 and 2 of this Agreement, (4) the
right to institute legal action for the purpose of enforcing the provisions of
this Agreement, (5) any rights you have to workers compensation benefits, (6)
any rights you have under state unemployment compensation benefits laws, (7) the
right to file a charge with a governmental agency such as the Equal Employment
Opportunity Commission (“EEOC”) or the California Department of Fair Employment
and Housing (“CDFEH”), although, as noted above, you waive, and agree not to
take, any award of money or other damages if you file such a charge or have a
charge filed on your behalf; (8) the right to communicate with, testify, assist,
or participate in an investigation, hearing, or proceeding conducted by, a
governmental agency, including the EEOC and CDFEH, (9) any rights you have under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), (10) your rights
with regard to your stock options with CSI, which shall be governed by those
applicable operative agreement(s), as modified by Section 2(c), (d) and (e)
above, (11)




--------------------------------------------------------------------------------




Page 5


any rights you may have under the Deferred Compensation Plan, (12) the right to
coverage and indemnification under CSI’s directors’ and officers’ insurance
coverage as set forth in CSI’s D&O insurance policy and/or applicable law; or
(13) the right to any short-term or long-term disability payments that may be
available pursuant to the terms and conditions of the group short-term and
long-term disability plans sponsored by CSI.          


e.    The “Released Parties,” as used in this Agreement, shall mean
Cardiovascular Systems, Inc. and its parent, subsidiaries, divisions, affiliated
entities, insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of CSI, in their official and individual capacities.


f.    Waiver of Section 1542 Rights. Except as set forth in this Agreement, you
understand and agree that this release SHALL APPLY TO ALL UNKNOWN OR
UNANTICIPATED CLAIMS, ACTIONS OR DEMANDS OF ANY KIND WHATSOEVER ARISING OUT OF
OR IN CONNECTION WITH YOUR EMPLOYMENT BY CSI OR THE TERMINATION OF THAT
EMPLOYMENT, AS WELL AS THOSE KNOWN AND ANTICIPATED. You hereby waive any and all
rights under Section 1542 of the Civil Code of the State of California and
irrevocably and unconditionally release and forever discharge CSI from and with
respect to all claims described in Section 3 of this Agreement. Section 1542 has
been duly explained to you and reads as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


You further acknowledge that you are aware that you may hereafter discover facts
in addition to or different from those you know or believe to be true with
respect to the disputes that are resolved by this separation agreement and
release, but that it is your intention to fully, finally, and forever release
all claims related to those disputes, whether or not you know about them.
        
4.    Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
CSI has informed you by this Agreement that (1) you have the right to consult
with an attorney of your choice prior to signing this Agreement, and (2) you are
entitled to at least twenty-one (21) calendar days from your receipt of this
Agreement to consider whether the terms are acceptable to you. You have the
right, if you choose, to sign this Agreement prior to the expiration of the
twenty-one (21) day period.


5.    Notification of Rights under the Minnesota Human Rights Act (Minn. Stat.
Chapter 363A) and the Federal Age Discrimination in Employment Act (29 U.S.C. §
621 et seq.). You are








--------------------------------------------------------------------------------




Page 6


hereby notified of your right to rescind the release of claims contained in
Section 3 with regard to claims arising under the Minnesota Human Rights Act,
Minnesota Statutes Chapter 363A, within fifteen (15) calendar days of your
signing this Agreement, and with regard to your rights arising under the federal
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., within seven (7)
calendar days of your signing this Agreement. The two rescission periods shall
run concurrently. In order to be effective, the rescission must (a) be in
writing; (b) delivered to Laura Gillund, Vice President of Human Resources &
Professional Development, 1225 Old Highway 8 NW, St. Paul, MN 55112, by hand or
mail within the required period; and (c) if delivered by mail, the rescission
must be postmarked within the required period, properly addressed to Laura
Gillund as set forth above, and sent by certified mail, return receipt
requested. You understand and agree that if you rescind any part of this
Agreement in accordance with this Section 5, CSI will have no obligation to
provide you the payments and benefits described in Section 2 of this Agreement
and you will be obligated to return to CSI any payment(s) and benefits already
received in connection with Section 2 of this Agreement.


6.    Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, CSI are the
sole property of CSI. You agree and represent that you have returned to CSI all
of its property, including but not limited to, all documents and materials,
whether on computer disc, hard drive or other form, and all copies thereof,
within your possession or control, which in any manner relate to the business
of, or the duties and services you performed on behalf of CSI.


7.    Ongoing Obligations Under Your Employment Agreement. You are hereby
reminded of your ongoing obligations to CSI under Section 3.2 and Article 4 of
your Employment Agreement with CSI dated December 19, 2006, as amended (the
“Employment Agreement”).


8.    Cooperation. You agree that through February 28, 2018, you will respond in
a timely and helpful manner via telephone or email to CSI’s questions regarding
your employment with CSI, such as, but not limited to, status of projects,
business contacts, location of data, passwords, etc.


9.    Non-Disparagement and Confidentiality. You promise and agree not to
disparage CSI, its directors, officers, shareholders, employees, products or
services. CSI’s directors and officers as of your Separation Date promise and
agree not to disparage you. You further promise and agree not to disclose or
discuss, directly or indirectly, in any manner whatsoever, any information
regarding the substance and/or nature of any dispute between CSI and any
employee or former employee, including yourself. You agree that the only people
with whom you may discuss this confidential information are your legal and
financial advisors and your spouse, if applicable, provided they agree to keep
the information confidential, federal and state tax authorities, the state
unemployment compensation department, other government agencies, or as otherwise
required by law. You acknowledge and agree that CSI has obligations to describe
the contents and terms of this Agreement and file this Agreement pursuant to the
rules and regulations of the Securities and Exchange Commission.








--------------------------------------------------------------------------------




Page 7


10.    Code Section 409A. It is intended that any amounts payable under the
Agreement shall be exempt from or comply with the applicable requirements, if
any, of Section 409A of the Internal Revenue Code of 1986, as amended, and the
notices, regulations and other guidance of general applicability issued
thereunder (“Code Section 409A”), and the parties will interpret the Agreement
in a manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. Any payments under this Agreement that may be
excluded from Code Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral will be so excluded to the
maximum extent possible. This Agreement may be amended (as mutually determined
by the parties) to the extent necessary to comply with Code Section 409A.


11.    Remedies. If you or we breach any term of this Agreement, your Employment
Agreement or any other written agreement in effect between you and CSI, CSI,
you, or your estate shall be entitled to its available legal and equitable
remedies, From the standpoint of CSI, this includes, but is not limited to
suspending and recovering any and all payments and benefits made or to be made
under Section 2 of this Agreement (including, without limitation, the Salary
Continuation Benefits set forth in Section 2(a) above and your immediate
forfeiture of any and all rights in any outstanding equity awards and any shares
of CSI’s Common Stock that you previously received under equity awards), and
payment by you of its attorneys’ fees and costs. From the standpoint of Martin,
this includes, but is not limited to recovering all benefits due under this
Agreement, all rights in any outstanding equity awards, all rights in CSI Common
Stock, and payment by you of Martin’s or his Estate’s attorney fees. If CSI or
Martin seeks and/or obtains relief from an alleged breach of this Agreement, all
of the provisions of this Agreement shall remain in full force and effect.
    
12.    Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by CSI or you of any
liability or unlawful conduct whatsoever. CSI and you specifically deny any
liability or unlawful conduct.


13.    Payment and Rights Upon Death; Successors and Assigns. This Agreement is
personal to you and may not be assigned by you without the written agreement of
CSI; provided, however, that in the event of your death prior to your receipt of
all pay and benefits owing to you under Sections 1 and 2 of this Agreement, such
payments and benefits shall be made to your estate to the full extent permitted
by law. In addition, the trustee or representative of your estate shall have the
right to exercise any outstanding options should he or she elect to do so in
accordance with their terms. The rights and obligations of this Agreement shall
inure to the successors and assigns of CSI, including any acquirer of CSI. CSI
will make this Agreement available to any party with which CSI has entered into
a letter of intent regarding the sale of CSI to such party (the parties
acknowledge that filing this Agreement on the EDGAR system in connection with
CSI’s filings with the Securities and Exchange Commission will satisfy this
requirement).


14.    Enforceability. If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable








--------------------------------------------------------------------------------




Page 8


to the maximum extent possible. If the term cannot be modified, the parties
agree that the term shall be severed and all other terms of this Agreement shall
remain in effect.


15.    Law, Jurisdiction and Venue, Jury Trial Waiver. This Agreement will be
construed and interpreted in accordance with, and any dispute or controversy
arising from any breach or asserted breach of this Agreement will be governed
by, the laws of the State of Minnesota, without regard to any choice of law
rules. Any action brought to enforce or interpret this Agreement must be brought
in the state or federal courts for the State of Minnesota sitting in Hennepin
County, Minnesota, and the parties hereby consent to the jurisdiction and venue
of such courts in the event of any dispute. Each of the parties knowingly and
voluntarily waives all right to trial by jury in any action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment.


16.    Full Agreement. This Agreement contains the full agreement between you
and CSI and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties, except for any applicable stock option
agreements, the Deferred Compensation Plan, Section 3.2 and Articles 4 and 5 of
your Employment Agreement, the Severance Plan, and any other written agreements
in effect between you and CSI under which you are subject to post-employment
obligations, which shall continue in full force and effect according to their
terms and shall survive the termination of your employment.


17.    Counterparts.     This Agreement may be executed by facsimile or
electronic transmission and in counterparts, each of which shall be deemed an
original and all of which shall constitute one instrument.


18.    Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 3, and understand that the release of claims is a
full and final release of all claims you may have against CSI and the other
entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily, and that CSI has informed you that you have the right to consult
with an attorney of your choice prior to signing this Agreement.


The deadline for accepting this Agreement is 5:00 p.m. on the 22th calendar day
following your receipt of this Agreement (the “Offer Expiration”). If not
accepted by such time, the offer contained herein will expire. After you have
reviewed this Agreement and obtained whatever advice and counsel you consider
appropriate regarding it, please evidence your agreement to the provisions set
forth in this Agreement by dating and signing the Agreement. Please then return
a signed Agreement to me no later than the Offer Expiration. Please keep a copy
for your records.












--------------------------------------------------------------------------------




Page 9    


Dave, on behalf of the Board, thank you for years of service to CSI. We wish you
all the best.


Sincerely,


/s/ Scott Ward


Scott Ward
Chairman of the Board








--------------------------------------------------------------------------------




Page 10


ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, David L. Martin, acknowledge and agree to the following:


•
I have read this Separation Agreement and Release carefully.

•
I understand and agree to all of the terms of the Separation Agreement and
Release.

•
I am knowingly and voluntarily releasing my claims against CSI and the other
persons and entities defined as the Released Parties.

•
I have not, in signing this Agreement, relied upon any statements or
explanations made by CSI except as for those specifically set forth in this
Separation Agreement and Release.

•
I intend this Separation Agreement and Release to be legally binding.

•
I am signing this Separation Agreement and Release on or after my last day of
employment with CSI.







Accepted this 26th day of February, 2016.


__/s/ David Martin_________________________
David L. Martin




























--------------------------------------------------------------------------------




EXHIBIT A




[DATE]


Corporate Secretary
Cardiovascular Systems, Inc.
1225 Old Highway 8 NW
St. Paul, MN 55112




Effective on the date hereof, I hereby resign from the Board of Directors of
Cardiovascular Systems, Inc. (the “Company”) and from all other governing bodies
of the Company and its subsidiaries, if and as applicable.




______________________________
David L. Martin






--------------------------------------------------------------------------------




EXHIBIT B


Outstanding Stock Options


Number of Shares
Exercise Price
Expiration Date
90,580
$7.90
6/11/2017
234,395
$12.15
12/11/2017
13,350
$8.75
3/1/2019



















